Title: To James Madison from Reynolds Chapman, 24 May 1812
From: Chapman, Reynolds
To: Madison, James


Dear Sir
Orange Courthouse May 24th. 1812
I duly received your letter, covering the packet to your mother, (which was delivered to her) and that of the 18th. inst on tuesday evening last—the $55 inclosed in the latter, I paid to Mr. Taylor; whose receipt you will herewith receive.
We had had almost continual rains for nearly three weeks previous to wednesday last, when there was one of the most tremendous showers I ever saw, accompanied by hail. The hail did us some damage, and much more, a little above and below us, in some instances destroying entirely the crops of wheat; but the rain injured us most excessively in washing our lands.

Your friends here all well except William Madison, whose recovery, I am sorry to inform you—it is with grief and pain I think of it—is almost despaired of; he is worn down to a mere skeleton, so as scarcely to be able to ride a mile or two in a gig in a day—his bowels appear to have been the principal seat of pain, but I fear his lungs are vitally affected. I thank you for the papers you so frequently send me. Becky joins me in affection to yrself and her aunt.
Reynolds Chapman
